Citation Nr: 9901056	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served honorably on active duty from December 
1965 to December 1968.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a February 1993 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for a gastrointestinal disorder.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran has requested compensation benefits for a 
digestive condition, as it is his contention that it is 
deteriorating with the passage of time.  He also contends 
that he has submitted new medical evidence with regard to his 
claim.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
new and material evidence has not been presented, and 
therefore, the claim for service connection for a 
gastrointestinal disorder is not reopened.  







FINDINGS OF FACT

1.  Pursuant to a November 1969 rating action, the RO denied 
service connection for intestinal parasites, and the veteran 
was notified of the denial by letter.  As an appeal was not 
perfected as to the November 1969 denial, that rating action 
became final.  

2.  Pursuant to a September 1982 rating action, the RO 
determined that new and material evidence had not been 
presented to reopen the claim for service connection for a 
gastrointestinal disorder, and the veteran was notified of 
this action by letter.  As the September 1982 rating 
determination was not appealed, that decision became final.  

3.  The additional documentation submitted since the ROs 
September 1982 rating action does not bear directly and 
substantially on the issue of entitlement to service 
connection for a gastrointestinal disorder; nor is it so 
significant that it must be considered in order to fairly 
decide the merits of such a claim.  


CONCLUSION OF LAW

The additional documentation submitted since the ROs 
September 1982 rating action does not constitute new and 
material evidence which is sufficient to reopen a claim for 
service connection for a gastrointestinal disorder, and the 
claim is not reopened.  38 U.S.C.A.§§ 5107, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).  









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior RO Decisions

There have been two prior RO rating decisions with regard to 
the issue of service connection for a gastrointestinal 
disorder.  

In 1969, the veteran instituted a claim for service 
connection for amebic dysentery, to include symptoms of 
stomach pain, very loose bowels, and strong abdominal pain.  
In June 1969, the RO notified the veteran that his claim was 
denied as he had failed to report for a scheduled 
examination.  As the veteran had relocated to Puerto Rico, 
the examination was re-scheduled for September 1969.  The 
record indicates that he also failed to report for the re-
scheduled examination.  

Pursuant to a rating action of November 1969, the San Juan RO 
denied service connection for intestinal parasites.  The RO 
found that intestinal parasites, if existent, were not 
incurred during the veterans period of active service.  

In making its November 1969 rating determination, the RO 
considered the service medical records and VA outpatient 
treatment records.  

The report of the veterans November 1965 induction 
examination shows that his abdomen and viscera were 
clinically evaluated as normal, and no defects were noted 
with regard to the digestive system.  The report of a 
December 1965 medical examination also shows that the abdomen 
and viscera were clinically evaluated as normal, with no 
digestive defects noted.  

A February 7, 1968 health record shows that the veteran 
reported a three day history of diarrhea, with an estimated 
10-15 times per day.  An impression of enteritis, probably 
non-specific was given.  A laboratory report, dated February 
9, 1968, shows that no ova and parasites were seen on 
pathological evaluation.  

In May 1968, the veteran was seen with complaints of 
occasional epigastric and right upper quadrant pains after 
eating greasy foods.  The veteran reported that the pain 
usually lasted 10-15 minutes, with no nausea, vomiting, or 
other pain.  On physical examination, the abdomen was soft 
and flat with no tenderness.  An impression of probable mild 
gastritis was given, and a notation of r/o GB, ulcer was 
made.  The veteran was instructed to avoid greasy foods as 
much as possible.  

The report of the veterans September 1968 separation 
examination shows that the abdomen and viscera were 
clinically evaluated as normal, and no gastrointestinal 
defects were noted.  On a report of medical history, dated 
October 1968, the veteran indicated that he had never had 
stomach, liver, or intestinal trouble.  

A VA outpatient treatment record, dated in May 1969, shows 
that the veteran complained of frequent abdominal pain and 
diarrhea.  He also indicated that he had been treated for 
parasites.  On examination of the abdomen, there was mild 
mid-abdominal tenderness.  A diagnosis of intestinal 
parasites, by history, was given.  

By letter dated November 25, 1969, the veteran was notified 
that service connection had been denied for intestinal 
parasites.  

In a letter dated April 1970, the veteran indicated that he 
was unable to attend the examinations scheduled for September 
11, 1969 and September 23, 1969, due to circumstances beyond 
his control.  He indicated that he was willing to report for 
a new examination.  

Pursuant to a letter dated May 1970, the RO wrote the veteran 
and requested that he furnish medical evidence in order to 
reconsider his claim.  

In December 1971, the veteran submitted a statement in which 
he indicated that he was willing to report for any medical 
examination requested by VA at any time and place.  Pursuant 
to a letter dated January 1972, the RO requested that the 
veteran provide medical evidence to reconsider his claim.  

In May 1974, the veteran requested that the RO review his 
military medical records with regard for a parasite 
condition, because a doctor told him he had them when he was 
examined for discharge.  He also indicated that six months 
before, a VA hospital in New York had examined him.  He asked 
that these records be checked, as this condition was 
affecting him yet.  

Pursuant to a letter dated June 17, 1974, the San Juan RO 
notified the veteran that service connection for intestinal 
parasites was previously denied, and service connection may 
only be reconsidered upon receipt of new and material 
evidence to warrant reconsideration for the claim that the 
condition existed during active duty.  

Pursuant to a rating action of September 1982, the RO 
determined that the additional evidence submitted in support 
of a claim for service connection for a gastrointestinal 
disorder was not material.  In making this rating 
determination, the RO considered VA outpatient and private 
medical reports.  

A VA medical report shows that a feces specimen was taken 
from the veteran in July 1982, for evaluations which included 
blood gross, occult, and ova/parasites.  Under the 
remarks section, a notation of chronic diarrhea was made.  

A July 12, 1982 medical certificate shows that the veteran 
was examined in the dispensary in Catano suffering from 
diarrhea.  It was noted that he would not be able to work 
until July 13, 1982.  

The September 1982 rating action notes that service 
connection for a gastrointestinal infestation was previously 
denied, and no appeal had been filed within one year.  It was 
noted that the veteran had submitted evidence showing 
treatment for diarrhea in 1982, 16 years after his separation 
from service.  The RO found that the additional evidence 
submitted was not material as it did not tend to prove that 
the present intestinal condition had any relation to his 
service.  The veteran was notified of the ROs decision by 
letter dated September 21, 1982.  




New and Material Evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellants claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. §§ 5108, 7105(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 
(1998).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Veterans Appeals (hereinafter 
Court) has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim on any basis, 
in order to determine whether a claim must be reopened and 
adjudicated on the merits.  Glynn v. Brown, 6 Vet.App. 523, 
529 (1994); see also Evans v. Brown, 9 Vet.App. 273, 285 
(1996).

As the ROs September 1982 rating determination was not 
appealed, that decision became final.  Therefore, the issue 
presently before the Board is whether new and material 
evidence has been submitted since the September 1982 rating 
action.

According to Title 38 of the Code of Federal Regulations 
(1998),

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The United States Court of Veterans Appeals (the Court) has 
summarized case law on claims to reopen previously and 
finally disallowed claims.  

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must be 
determined whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material.  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered.

Bernard v. Brown, 4 Vet.App. 384, 389 (1993).  See also Evans 
v. Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991).

The medical evidence received by VA since September 1982 
consists of private treatment records.  The veteran also 
submitted duplicate records, including a July 1982 medical 
certificate showing treatment for diarrhea; however, this 
certificate was of record at the time of the ROs September 
1982 rating action and was considered by the RO at that time.  

A July 1982 appointment card shows that the veteran was 
scheduled for a stool examination for ova and parasites on 
July 26, 27, and 28.  He was also scheduled to undergo 
additional tests on July 28 and would be seen by the acute 
medical service on July 30, 1982.  

A medical certificate from Juan T. Tomasina, M.D., includes 
instructions for a short colonoscopy.  The veteran was 
informed that his appointment was for Thursday, March 2, 
1987, at 10:00, and that he should buy two enemas.  He was 
also instructed that he could take black coffee and juice.  

A prescription record, dated March 2, 1987, shows that 
Sutra DS was prescribed for the veteran.  

A medical certificate from the Municipal Medical Dispensaries 
shows that the veteran was attended in the emergency room or 
outpatient clinic on June 11, 1989.  

The record includes statements showing that on May 2, 1989, 
and June 12, 1989, the veteran was treated by Armando Perez 
Soto, M.D., for a diagnosis of irritable colon.  

A private medical record shows that Dr. Placido Torres, Jr., 
certified that the veteran underwent treatment on July 11, 
1989, for diarrhea and gastric upset.  Dr. Torres also noted 
that the veteran would be unable to return to work until July 
12, 1989.  

On review of the evidence submitted since September 1982, the 
Board has determined that this additional documentation does 
not constitute evidence which is new and material to a claim 
for service connection for a gastrointestinal disorder.  The 
additional documentation shows that ova and parasite testing 
was scheduled for July 1982; that a colonoscopy was scheduled 
for 1987; treatment for an irritable colon in May 1989 and 
June 1989; and treatment for diarrhea and gastric upset in 
July 1989.  However, the veteran has not presented any 
additional documentation showing treatment or diagnosis for a 
chronic gastrointestinal disorder which is etiologically 
related to his period of active military service.  

Although the veteran was assessed with chronic diarrhea 
in 1982, the evidence demonstrates only intermittent 
treatment (on three occasions at most) for gastrointestinal 
difficulties during a period of over twenty years following 
his discharge.  There is no evidence which suggests that this 
treatment was associated with an ongoing gastrointestinal 
diagnosis or a chronic digestive disorder.  Furthermore, the 
veteran has not presented any evidence showing treatment for 
a gastrointestinal disorder since 1989, and thus, there is no 
evidence of a current diagnosis or recent gastrointestinal 
treatment which would suggest that the claimed disability is 
currently manifested.  The veteran has not presented any 
evidence, to include a medical opinion, which suggests that 
his post-service treatment for transitory digestive ailments 
is related to his active military service and the treatment 
for gastritis and enteritis therein.  

For the reasons stated above, the Board is of the opinion 
that the additional documentation submitted since September 
1982 is not so significant that it must be considered in 
order to fairly decide the merits of the case.  The 
additional documentation shows post-service treatment for 
acute and transitory gastrointestinal disorders, however, 
there is no evidence which suggests a relationship between 
this that treatment and the veterans active military 
service.  As such, the evidence submitted since September 
1982 does not bear directly and substantially upon the issue 
of entitlement to service connection for a gastrointestinal 
disorder, and the Board finds that the additional 
documentation submitted by the veteran is not material to the 
issue of service connection for a gastrointestinal disorder.  
Therefore, the claim is not reopened.  


ORDER

As new and material evidence has not been presented, the 
claim for service connection for a gastrointestinal disorder 
is not reopened.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
